Citation Nr: 1500656	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  13-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depressed mood.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1994 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The September 1994 rating decision denied entitlement to service connection for bilateral hearing loss and asthma.  The Veteran filed a substantive appeal in December 1994 and requested a hearing.  While the appeal was certified to the Board in August 1996, the Veteran was not afforded a hearing and the Board did not render a decision, and therefore those issues remained in appellate status.  The April 2012 rating decision denied service connection for a psychiatric disorder, and the Veteran filed a substantive appeal as to that issue in October 2013.     

In August 2014, the Board remanded the case for a hearing.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014, and a transcript of the hearing is of record.  Thus, the Board's August 2014 remand has been complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the claim for service connection for a psychiatric disorder, to include adjustment disorder with depressed mood, as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  During the December 2014 Board hearing, the Veteran withdrew her claim for service connection for bilateral hearing loss.

2.  During the December 2014 Board hearing, the Veteran withdrew her claim for service connection for asthma.

3.  The Veteran's diagnosed adjustment disorder with depressed mood onset during service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal on the claim for service connection for asthma have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for service connection for adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss and Asthma

In a rating decision in September 1994, the RO denied service connection for bilateral hearing loss and asthma.  In December 1994, the Veteran perfected her appeal as to those issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204(a). 

During her December 2014 Board hearing, the Veteran withdrew her service connection claims for bilateral hearing loss and asthma.  See December 2014 Hearing Transcript, p. 2.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.  38 U.S.C.A. § 7105.

Psychiatric Disorder

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

No psychiatric disorders were noted on the Veteran's entrance examination in February 1987, and the Veteran did not endorse "depression" on her contemporaneous report of medical history at entrance into service.  Service treatment records reflect that the Veteran was given a provisional diagnosis of depression in January 1994, at which time the doctor noted that the Veteran's brother had recently been murdered.  On the Veteran's January 1994 separation report of medical history, she endorsed "depression or excessive worry."  The examiner wrote "depression - brother murdered, still recovering - NCD."

During the Veteran's Board hearing, she testified that her brother was killed in December 1993, and that she opted to leave the military shortly thereafter, in March 1994, at which time she was excessively using alcohol.  She testified that she tried to commit suicide twice in 1994 and was hospitalized both times as a result.  She reported that she began receiving VA psychiatric treatment in Huntington in 2010.  A VA hospitalization report reflects that the Veteran was hospitalized for several days in December 2011 due to suicidal ideations. 

In October 2013, the Veteran underwent a psychiatric assessment by a private psychologist, J.A.  The assessment report reflects a thorough review of the Veteran's medical records and consideration of her psychiatric history.  J.A. diagnosed adjustment disorder with depressed mood, mood disorder not otherwise specified, poly-substance dependence by history, and borderline personality disorder, histrionic type.  He determined that the Veteran's adjustment disorder with depressed mood onset in 1994 as a result of her brother's murder.  He stated that it was possible to differentiate the onset of her depression from her other mood and mental health problems that existed prior to service, and opined that her adjustment disorder with depressed mood was at least as likely as not due to the death of her brother which occurred while she was in service.  While a prior, July 2013 VA examination report failed to link a current psychiatric disorder to service, J.A. noted that the VA examiner had provided an invalid psychiatric diagnosis under the DSM-IV manual.  J.A. also noted that while the Veteran was currently taking five different medications for depression, the VA examiner had not diagnosed this condition. 
 
The Veteran has competently and credibly reported a psychiatric history of depressive symptoms since service, which included multiple suicide attempts.  Her testimony is consistent with her service treatment records and her post-service medical records.  As a private psychologist has provided the medical opinion that the Veteran's adjustment disorder with depressed mood onset in service, service connection for this condition is warranted.   

At the Veteran's December 2014 Board hearing, she indicated that the grant of service connection for any psychiatric disorder would satisfy her appeal.  Therefore, the Board need not discuss any other psychiatric disorders that have been previously claimed by the Veteran or are otherwise reflected in her medical treatment records.  


ORDER

The Veteran's appeal for service connection for bilateral hearing loss is dismissed.

The Veteran's appeal for service connection for asthma is dismissed.

Service connection for adjustment disorder with depressed mood is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


